MEMORANDUM**
This appeal from the denial of a motion for a preliminary injunction comes to us under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our review of an order denying a preliminary injunction “is much more limited than review of an order involving a permanent injunction, where all conclusions of law are freely reviewable.” Walczak v. EPL Prolong, Inc., 198 F.3d 725, 730 (9th Cir.1999). We cannot say that the district court abused its discretion here. Id., at 730 (explaining the abuse of discretion standard in preliminary injunction appeals).
Kournikova’s requests to enjoin General Media from further publication and distribution of the photographs, and to require General Media to notify its subscribers and to publish a statement in its magazine and website that the photographs are not of Kournikova, are largely moot because General Media has stopped distributing the magazine in which the photographs appeared, the possibility of further distribution is speculative, and General Media issued an apology on its website and in the August 2002 issue of Penthouse magazine. Thus, injunctive relief on these claims is not warranted.
We see no error with the remainder of the district court’s order. The district court’s denial of the request for a preliminary injunction is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.